                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ELI LILLY AND COMPANY,                               )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:17-cv-02865-TWP-MPB
                                                     )
APOTEX, INC.,                                        )
                                                     )
                              Defendant.             )

              ENTRY ON APOTEX’S MOTION FOR RECONSIDERATION

       On October 11, 2018, the Court issued its Entry Vacating Markman Hearing, wherein the

Court vacated the parties’ Markman hearing and ordered the parties to submit a joint proposed

claim construction entry (Filing No. 130). The Court’s Entry was based upon the parties’ seeming

agreement that the claim construction issues in this case had been resolved by the Court’s decisions

in other cases—Eli Lilly & Co. v. Dr. Reddy’s Laboratories, Ltd., No. 1:16-cv-308-TWP-MPB

(“DRL”) and Eli Lilly & Co. v. Hospira, Inc., No. 1:16-cv-3460-TWP-MPB (“Hospira”)—and that

a Markman hearing was no longer necessary.

       On October 18, 2018, Defendant Apotex, Inc. (“Apotex”) filed the pending Motion for

Reconsideration (Filing No. 132), asking the Court to amend the Entry Vacating Markman Hearing

because the Court misapprehended Apotex’s position and arguments, which resulted in an

erroneous decision. Apotex asks the Court to amend the Entry so that it accurately reflects that

Apotex did not agree with the position of Plaintiff Eli Lilly and Company (“Lilly”) that the

decisions in DRL and Hospira resolved the claim construction issues in this case.

       After the claim construction issues were fully briefed in this case, Apotex suggested that

the Court forego the Markman hearing based on, what appeared to the Court, the parties’
agreement that the Court’s previous decisions in DRL and Hospira had resolved the claim

construction issues in this case (Filing No. 123; Filing No. 124). Apotex explains that its position

was not in accord with Lilly’s position regarding adoption of the Court’s decisions from DRL and

Hospira. Rather, Apotex clarifies that its position was that the Court should first determine whether

its decisions in DRL and Hospira had resolved the claim construction issues in this case, not that

the parties had agreed to such. Then Apotex would seek an interlocutory appeal on an expedited

basis so that this case could be considered with the DRL and Hospira appeals.

       Motions to reconsider “serve a limited function: to correct manifest errors of law or fact or

to present newly discovered evidence.” State Farm Fire & Cas. Co. v. Nokes, 263 F.R.D. 518, 526

(N.D. Ind. 2009). The motion is to be used “where the Court has patently misunderstood a party,

or has made a decision outside the adversarial issues presented to the Court by the parties, or has

made an error not of reasoning but of apprehension.” Bank of Waunakee v. Rochester Cheese Sales,

Inc., 906 F.2d 1185, 1191 (7th Cir. 1990) (citation omitted).

       The Court sees that there was an error of apprehension regarding the parties’ agreement (or

lack thereof) that the decisions in DRL and Hospira had resolved the claim construction issues in

this case. In response to Apotex’s Motion for Reconsideration, Lilly noted,

       [I]f the Court misapprehended Apotex’s proposal to vacate the Markman hearing
       as a concession of the claim construction issues (rather than the conditional request
       that Apotex sought to make), then Lilly has no objection to the Court modifying its
       entry to reflect that it will proceed to decide the issues on the merits.

(Filing No. 135 at 2–3).

       In light of the misapprehension and Lilly’s lack of objection to correcting any

misapprehension, the Court GRANTS Apotex’s Motion for Reconsideration (Filing No. 132). The

Entry Vacating Markman Hearing (Filing No. 130) is amended to reflect that the parties are not

in agreement that the DRL and Hospira decisions resolved the claim construction issues in this

                                                 2
case. The Court interprets the parties’ positions as indicating that an actual Markman hearing is

unnecessary. However, because the parties do not agree on the applicability of the DRL and

Hospira decisions, the Court further amends the Entry Vacating Markman Hearing to ORDER

the parties to submit separate proposed findings of fact and conclusions of law for all the disputed

claim terms and phrases rather than to submit a joint proposed claim construction order within

thirty (30) days of the date of this Entry. Thereafter, the Court will promptly issue an Order.

       SO ORDERED.



       Date:     11/29/2018



 Distribution:

 Xiaomei Cai                                          David M. Krinsky
 RAKOCZY MOLINO MAZZOCHI SIWIK                        WILLIAMS & CONNOLLY LLP
 xcai@rmmslegal.com                                   dkrinsky@wc.com

 Kathryn Elias Cordell                                Andrew Lemens
 KATZ KORIN CUNNINGHAM, P.C.                          WILLIAMS & CONNOLLY LLP
 kcordell@kkclegal.com                                alemens@wc.com

 Anne N. DePrez                                       Adam L. Perlman
 BARNES & THORNBURG, LLP                              WILLIAMS & CONNOLLY LLP
 adeprez@btlaw.com                                    aperlman@wc.com

 Galina I. Fomenkova                                  Deborah Pollack-Milgate
 WILLIAMS & CONNOLLY LLP                              BARNES & THORNBURG, LLP
 gfomenkova@wc.com                                    dmilgate@btlaw.com

 Dov P. Grossman                                      William A. Rakoczy
 WILLIAMS & CONNOLLY LLP                              RAKOCZY MOLINO MAZZOCHI SIWIK
 dgrossman@wc.com                                     wrakoczy@rmmslegal.com

 Joseph T. Jaros                                      Cynthia Sun
 RAKOCZY MOLINO MAZZOCHI SIWIK                        RAKOCZY MOLINO MAZZOCHI SIWIK
 jjaros@rmmslegal.com                                 csun@rmmslegal.com



                                                 3
Kristopher N. Kazmierczak         Sally F. Zweig
KATZ KORIN CUNNINGHAM, P.C.       KATZ KORIN CUNNINGHAM, P.C.
kkaz@kkclegal.com                 szweig@kkclegal.com




                              4
